I N THE COURT OF APPEALS

                                                                         FILED
                                                                            July 2, 1997

                                                                         Cecil Crowson, Jr.
                                                                         Appellate C ourt Clerk
SAMUEL R. ADAMS, e t a l . ,                           )   KNOX CHANCERY
                                                       )   C. A. NO. 03A01- 9701- CH- 00017
                Pe t i t i one r s - Appe l l a nt s , )
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
vs .                                                   )   HON. SHARON BELL
                                                       )   CHANCELLOR
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
MARGARET C. CULPEPPER,                                 )   AFFI RMED AND REMANDED
Co mmi s s i one r of Te nne s s e e                   )
De p a r t me nt of Empl oyme nt                       )
Se c u r i t y, a nd TENNESSEE VALLEY                  )
AUTHORI TY,                                            )
                                                       )
                Re s ponde nt s - Appe l l e e s )




SAM G. SM TH, J R. , M
         I            oor e & Smi t h, P. C. , Knoxvi l l e f or Appe l l a nt s .


EDW  ARD S. CHRI STENBURY, Ge ne r a l Couns e l , ROBERT C. GLI NSKI ,
As s i s t a nt Ge ne r a l Couns e l , BRENT R. M     ARQUAND a nd RI CHARD E. RI GGS,
Kn o x v i l l e , f or De f e nda nt , Te nne s s e e Va l l e y Aut hor i t y.


J OHN KNOX W       ALKUP, At t or ne y Ge n e r a l a nd Re por t e r , a nd KI MBERLY M    .
FRAYN,        As s i s t a nt At t or ne y Ge ne r a l , Na s hvi l l e , f or Te nne s s e e
De p a r t me nt of Empl oyme nt Se c ur i t y.
                                                        O P I N I O N1



                                                                                                                 M M r a y, J .
                                                                                                                  c ur



                     Thi s i s a n a ppe a l f r om a j udgme nt of t he Cha nc e r y Cou r t

of     Kn o x       Count y,          a f f i r mi ng        t he       de c i s i on        of     The        De pa r t me nt           of

Emp l o y me nt Se c ur i t y Boa r d of Re vi e w i n de nyi ng a l l t he a ppe l l a n t s

u n e mp l o yme nt c ompe ns a t i on be ne f i t s .                        W a f f i r m t he j udgme nt of t h e
                                                                               e

t r i a l c our t .



           Si mpl y s t a t e d,            t he a ppe l l a nt s he r e vol unt a r i l y a c c e pt e d a n

i nc e n t i ve p a c ka ge t o t e r mi na t e t h e i r e mpl oyme nt by t he Te nne s s e e

Va l l e y Aut hor i t y ( TVA) .                        The      pa c ka ge        ba s i c a l l y c ons i s t e d o f                   a

c h o i c e b y t he i ndi vi dua l e mpl oye e of e i t he r $1, 000. 00 pe r ye a r f o r

e a c h y e a r of e mpl oyme nt ,                    wi t h a mi ni mum of $15, 000. 00,                                 or a l u mp

s u m p a y me nt         of     s i x mont hs s a l a r y or                    t hr e e ye a r s a dde d t o t he i r

ye a r s       of      s e r vi c e       f or      t he      pur pos e          of         c a l c ul a t i on          r e t i r e me n t

be ne f i t s .       The a ppe l l a nt s we r e a dvi s e d t ha t i f t he y a c c e pt e d e i t h e r

o f t h e " e a r l y out " i nc e nt i ve pa c ka ge s , t ha t TVA woul d c ont e s t a n y

c l a i m ma de f or             une mpl oy me nt             c ompe ns a t i on.                 Not wi t hs t a ndi ng,              t he

a pp e l l a nt s f i l e d a ppl i c a t i ons f or une mpl oyme nt be ne f i t s .                                        Be ne f i t s

we r e d e ni e d by t he Te nne s s e e De pa r t me nt of Empl oyme nt Se c ur i t y a t

t he     a d mi ni s t r a t i ve          l e ve l .         An        a ppe a l     wa s        t i me l y     ma de         to      t he




           1
           Th e r e a r e e i g h t y - n i n e a p p e l l a n t s i n t h i s c a s e .     A c o mp l e t e l i s t     i s a t t a c he d
t o t h i s o p i n i o n a s Ap p e n d i x A.

                                                                    2
Ch a nc e r y Cour t f or Knox Co unt y.             The c ha nc e r y c our t a f f i r me d t h e

d e n i a l of be ne f i t s a nd t hi s a ppe a l r e s ul t e d.



       Th e s ol e i s s ue pr e s e nt e d f or r e vi e w i s " whe t he r t he de c i s i o n

o f t h e De pa r t me nt of Empl oyme nt Se c ur i t y Boa r d of Re vi e w, a f f i r me d

b y t he c ha nc e r y c our t , wa s i n e r r or by f i ndi ng t ha t T. C. A. Se c t i on

5 0 - 7 - 3 0 3( c ) ( 1) wa s i na ppl i c a bl e t o t he f a c t s of t hi s c a s e . . . . "



       Fi r s t , we s houl d not e our s t a nda r d of r e vi e w.           Our s t a nda r d o f

r e vi e w i s gove r ne d by T. C. A. § 50- 7- 304( I ) , whi c h a l l ows c our t s t o

r e ve r s e , r e ma nd, or modi f y t he de c i s i on of t he Boa r d of Re vi e w o n l y

i f t h e d e c i s i on i s uns uppor t e d by s ubs t a nt i a l a nd ma t e r i a l e vi de n c e

i n l i g h t of t he e nt i r e r e c or d.



          On a ppe a l , t hi s c our t mus t a l s o de t e r mi ne whe t he r t he r e
       i s s ubs t a nt i a l a nd ma t e r i a l e vi de nc e t o s uppor t t he
       f i ndi ngs of f a c t ma de by t he l owe r t r i buna l . J ohns on v.
       Bi bl e , 707 S. W 2d 510, 512 ( Te nn. App. 1985) . Subs t a nt i a l
                             .
       a nd ma t e r i a l e vi de nc e ha s b e e n d e f i ne d a s " ' s uc h r e l e va nt
       e v i de nc e a s a r e a s ona bl e mi nd mi ght a c c e pt t o s uppor t a
       r a t i ona l c onc l us i on a nd s uc h a s t o f ur ni s h a r e a s ona bl y
       s o und ba s i s f or t he a c t i ons unde r c ons i de r a t i on. ' "
       So ut he r n Ry. Co. v. St a t e Bd. Of Equa l i z a t i on , 682 S. W 2d          .
       1 9 6, 199 ( Te nn. 1984) ( quot i ng Pa c e v. Ga r ba ge Di s t . , 5 4
       Te nn. App. 263, 390 S. W 2d 461, 463 ( Te nn. App. 1965) ) .
                                          .
       I f t he r e c or d c ont a i ns s uc h e vi de nc e , r e vi e w by t hi s
       c o ur t i s c onf i ne d t o whe t he r t he l owe r t r i buna l e r r e d
       whe n i t a ppl i e d t he l a w t o t he f a c t s f ound, t h a t i s ,
       r e vi e w i s c onf i ne d t o a de novo r e vi e w a s t o que s t i ons of
       l a w. Pe r r yma n v. Bi bl e , 653 S. W 2d 424, 429 ( Te nn. App.
                                                       .
       1 9 83) ; I r vi n v. Bi nkl e y, 577 S. W 2d 677, 678 ( Te nn. App.
                                                         .
       1 9 78) .

Pa y n e v . Cul pe ppe r , 1997 Te nn. App. , LEXI S 25.




                                                 3
         The       di s pos i t i ve       que s t i on       he r e       is    whe t he r       T. C. A.       §     50- 7-

3 0 3 ( c ) ( 1) i s a ppl i c a bl e t o t he f a c t s of t hi s c a s e .                          T. C. A. § 50 - 7 -

3 0 3 ( c ) ( 1)     (in        ef f ect    at      t he      t i me s      unde r       c ons i de r a t i on         he r e )

p r o v i d e d a s f ol l ows :



         ( c ) Qua l i f i c a t i ons . Not wi t hs t a ndi ng a ny ot he r pr ovi s i on
         o f l a w t o t he c ont r a r y:

                    ( 1) Be ne f i t s s ha l l not be de ni e d unde r t hi s c ha pt e r
                    t o a ny ot he r wi s e e l i gi bl e c l a i ma nt f or s e pa r a t i on
                    f r om e mpl oyme nt pur s ua nt t o a l a bor - ma na ge me nt
                    c ont r a c t or a g r e e me nt , or pur s ua nt t o a n e s t a b-
                    l i s he d e mpl oye r pl a n, pr ogr a m, pol i c y, l a yof f or
                    r ecal l      whi c h pe r mi t s t he c l a i ma nt       ( e mpl oye e ) ,
                    be c aus e of l ac k of wor k, t o a c c e pt a s e pa r a t i on
                    f r om e mpl oyme nt . Howe ve r , be ne f i t s s ha l l be de ni e d
                    a c l a i ma nt f or s e pa r a t i on f r om e mpl oyme nt r e s ul t i ng
                    f r om t he c l a i ma nt ' s a c c e pt a nc e of a n e mpl oye r ' s
                    pr ogr a m whi c h pr ovi de s mone t a r y i nc e nt i ve s t o
                    e mpl oye e s f or vol unt a r i l y t e r mi na t i ng t he i r e mpl oy-
                    me nt .     ( Empha s i s a dde d) .



         I n t he f i na l           a na l ys i s ,     t he que s t i on be c ome s                 a que s t i on o f

f act . ,     i . e. ,        whe t he r   t he     c l a i ma nt s        we r e    of f e r e d t he       i nc e nt i v e

p a c ka ge b e c a us e of " l a c k o f wor k. "                       I f t h e i nc e nt i ve pa c ka ge wa s

o f f e r e d be c a us e of " l a c k of wor k" t he c l a i ma nt s a r e e nt i t l e d t o

u n e mp l o yme nt be ne f i t s .          Ot he r wi s e , t he y a r e not .



         The       t r i al     c our t    d e t e r mi ne d,      a nd we           a gr e e ,   t ha t     t he r e     wa s

s ubs t a nt i a l       e vi de nc e      in       t he      r e c or d        to    de mons t r a t e       t ha t      t he

c l a i ma n t s l e f t t he i r e mpl oyme nt vol unt a r i l y t o r e c e i ve t he " e a r l y

o u t " i n c e nt i ve s .         The t r i a l c our t f ur t he r f ound t ha t t he r e wa s n o

l a c k of         wor k a t       t he    t i me      t he    c l a i ma nt s       r e s i gne d.        The       r e c or d


                                                              4
c l e a r l y r e f l e c t s t ha t a t t he t i me t he c l a i ma nt s a c c e pt e d t he e a r l y -

o u t i n c e nt i ve pa c ka ge , t he y ha d t he opt i on of wor ki ng.                       The y we r e

g u a r a n t e e d wor k t hr ough t he f i s c a l ye a r 1995, e ve n t hough s ome o f

t h e c l a i ma nt s '     j obs we r e de t e r mi ne d t o b e " a t          r i s k" a n d f a c e d a

l i ke l i hood of a r e duc t i on i n f or c e a t s ome l a t e r t i me .                      W a gr e e
                                                                                                    e

wi t h      t he    c onc l us i on    of     t he   c ha nc e l l or   t ha t   " c onc e r n     a bout     a

p o t e n t i a l l a c k of wor k i n t he f ut ur e doe s not c ons t i t ut e a pr e s e nt

l a c k o f wor k. "



         I n c onc l us i on, we f i nd t ha t t he c l a i ma nt s do not qua l i f y f o r

b e n e f i t s unde r t he pr ovi s i ons of T. C. A. § 50- 7- 303( c ) ( 1) .                    The r e i s

s ubs t a nt i a l      a nd ma t e r i a l   e vi de nc e i n t he r e c or d t o s uppor t                t he

f i ndi ngs        of    t he Boa r d of       Re vi e w a nd t he j udgme nt           of       t he t r i a l

c our t .



         Ac c or di ngl y,       t he j udgme nt of t he t r i a l c o u r t i s a f f i r me d i n

a l l r e s pe c t s .      Cos t s a r e a s s e s s e d t o t he a ppe l l a nt s a nd t hi s c a s e

i s r e ma nde d t o t he t r i a l c our t .




                                                            ___________________________ _ _ _
                                                            Don T. M M r a y, J udge
                                                                    c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J udge


                                                       5
_ _ _ _ _ _ _ _ ___________________________
W l l i a m H. I nma n, Se ni or J udge
  i




                                       6
                                    I N THE COURT OF APPEALS




SAMUEL R. ADAMS, e t a l . ,                           )   KNOX CHANCERY
                                                       )   C. A. NO. 03A01- 9701- CH- 00017
                Pe t i t i one r s - Appe l l a nt s , )
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
vs .                                                   )   HON. SHARON BELL
                                                       )   CHANCELLOR
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
MARGARET C. CULPEPPER,                                 )   AFFI RMED AND REMANDED
Co mmi s s i one r of Te nne s s e e                   )
De p a r t me nt of Empl oyme nt                       )
Se c u r i t y, a nd TENNESSEE VALLEY                  )
AUTHORI TY,                                            )
                                                       )
                Re s ponde nt s - Appe l l e e s )



                                               JUDGMENT


        Thi s    a ppe a l      c a me on t o b e h e a r d upon t he r e c or d f r om t h e

Ch a nc e r y Cour t       of    Knox Co unt y,       br i e f s   a nd a r gume nt   of   c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of opi ni on t ha t t he r e wa s

n o r e v e r s i bl e e r r or i n t he t r i a l c our t .

        Th e j udgme nt of t he t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .

Co s t s a r e a s s e s s e d t o t he a ppe l l a nt s a nd t hi s c a s e i s r e ma nde d t o

t he t r i a l c our t .
    PER CURI AM




8
                           APPENDIX A

ADAMS, SAMUEL R.                  DOWNS, SALLY C.

ALLEN, PATRI CI A                 FORRESTER, LI NDA H.

ARNOLD, PATRI CI A M.             GAYLON, MARGI E P.

AYRE, FRANK M J R.
             .                    GLI I I AM BARBARA ANN

BENNETT, NORMA                    GOULD, CHARLI E MAE

BRABSON, W LM J .
          I A                     CUM I NS, CHARLES P.
                                     M

BREEDEN, J ERRY L.                DANI EL, J ACK RI CHARD

CAMPBELL, SHI RLEY D.             DAVI S, J OYCE R.

CHURCHWELL, BI LLI E J .          DEFORD, J AMES E. J R.

COWAN, MYRNA J .                  DOSSETT, J OSEPH L.

ALLEN, KENNETH C.                 ENGLE, RUSSELL D.

ANDERSON, DAVI D J .              FOX, ROBERT K. J R.

ATCHLEY, J OYCE F.                GI BSON, BRENDA N.

BALL, BETTY J .                   GOI NS, J OHN C. J R.

BOW AN, ROSE K.
   M                              GREEN, PATRI CI A R.

BRADLEY, PAULA K.                 GRI GGS, J AMES R.

BROW NEM P.
    N,  A                         HAM ONS, PERCY J . J R.
                                     M

CARVER, GLENN T.                  HAYES, MELVI N E.

CLI NE, J AMES NORRI S            HOWARD, J I M Y LEE
                                               M

COX, F. YVONNE                    KALEY, KARY W.

CRAWFORD, CORI NE E.              LASLEY, SHI RLEY A.

DANI EL, HOWARD L.                LEDFORD, WANDA SUE

DAVI S, ANNI S D.                 MORGAN, VERA SUE

DEBUSK, MADOLYN L.                NAPI ER, LARRY G.

DI SNEY, RONALD W.                NATI ONS, LI NDA T.
HALL, J AMES EDWARD       SOUTH, J ESSI E T.

HARRI S, CHARLES S.       STRONG, STANLEY A.

HI XSON, BOBBY F.         TAYLOR, SHI RLEY A.

HUDSON, BI LLI E C.       TURNER, BARBARA J .

LAMBERT, MELVI N          TURNER, SARAH J .

LAW PAT O.
   S,                     VARNER, DOUGLAS R.

LEE, THOMAS J .           WEBBER, J AMES Q.

MORRI SON, WANDA J .      W LSON, ELI SA G.
                           I

NAPI ER, LI NDA M.        W SLEY, J ERRY ALAN
                           ORM

NELSON, CURTI SDENE J .   UNDERWOOD, LOI S S.

OFFI CER, WALTER          WALKER, EDNA LEE

OWENS, SUSI E Y.          W LLI FORD, LI NDA B.
                           I

PI TTS, THURMAN L.        WOOTEN, GLADYS, S.

ROBI NSON, GW C.
             EN

SHERROD, RUTH G.

SKI PPER, FRANCES E.

SM TH, J I M I E M
  I         M     .

STERN, DORI S M.

TAYLOR, MONA S.

THOMPSON, SALLI E ANN

OGLESBY, J ANE R.

PACK, J AMES RAY

QUARLES, SI LAS W.

SCARBROUGH, SARAH L.

SHI RLEY, FAYE C.

SM TH, BETTY L.
  I
APPENDIX A




    11